Citation Nr: 1046005	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-20 976	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  He 
served in Vietnam from September 1968 to August 1969.

This appeal to the Board of Veterans Appeals (Board) arises from 
an October 2005 rating action that denied service connection for 
an acquired psychiatric disorder, to include PTSD.

In his July 2007 Substantive Appeal, the Veteran requested a 
Board hearing before a Veterans Law Judge at the RO.  In a 
written statement received subsequently that month, the Veteran 
withdrew his hearing request, and requested that his case be 
forwarded to the Board for a decision.

By decision of February 2009, the Board remanded this case to the 
RO for further development of the evidence and for due process 
development.

By decision of May 2010, the Board denied service connection for 
PTSD, and remanded the issue of service connection for an 
acquired psychiatric disorder other than PTSD to the RO for 
further development of the evidence and for due process 
development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for an acquired 
psychiatric disorder other than PTSD on appeal has been 
accomplished. 

2.  An acquired psychiatric disorder other than PTSD, an anxiety 
disorder, was first shown present many years following separation 
from service, and competent and persuasive medical opinion 
establishes no nexus between the current disability and the 
veteran's military service or any incident thereof.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric 
disorder other than PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)) essentially includes, upon the 
submission of a substantially-complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board 
finds that all notification and development action needed to 
render a fair decision on the claim for service connection for an 
acquired psychiatric disorder other than PTSD on appeal has been 
accomplished.

July 2005 pre-rating and March 2009 post-rating RO letters 
informed the Veteran and his representative of the VA's 
responsibilities to notify and assist him in his claim, including 
what was specifically needed to establish entitlement to service 
connection for an acquired psychiatric disorder.  Thereafter, 
they were afforded opportunities to respond.  The Board thus 
finds that the Veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information and 
evidence.  

Additionally, the 2005 and 2009 RO letters provided notice that 
the VA would make reasonable efforts to help the Veteran get 
evidence necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and if needed, authorization to obtain them, and 
specified what evidence the VA had received, what evidence it was 
responsible for obtaining, to include Federal records, and what 
evidence it would make reasonable efforts to obtain.  The Board 
thus finds that the 2005 and 2009 RO letters satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and what 
evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the evidence, 
if any, to be provided by him.  As indicated above, all 3 content 
of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  In the service connection matter now before the Board, 
the July 2005 document fully meeting the VCAA's notice 
requirements was furnished to the Veteran prior to the October 
2005 rating action on appeal.

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all 5 elements of a service connection claim (veteran 
status, the existence of a disability, a connection between the 
veteran's service and that disability, the degree of disability, 
and the effective date pertaining thereto).  In this case, the 
Board finds that the appellant was notified of the degree of 
disability and the effective date information in the March 2009 
RO letter, and that this suffices for Dingess/Hartman.

Additionally, the Board finds that all necessary development on 
the claim for service connection for an acquired psychiatric 
disorder other than PTSD currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to the 
Board remands, has made reasonable and appropriate efforts to 
assist the appellant in obtaining all evidence necessary to 
substantiate his claim, to include obtaining available service 
medical, personnel, and administrative records and numerous post-
service VA and private medical records up to 2010.  He was 
afforded a VA examination in February 2010, with a supplemental 
report from the same examiner in July 2010.  Significantly, the 
Veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to that 
noted above, that has not been obtained.  In August 2007 and 
October 2010, the Veteran stated that he had no other information 
or evidence to submit in connection with his claim.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.
 
Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim for 
service connection for an acquired psychiatric disorder other 
than PTSD on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by wartime service.        38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection also 
may be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that it was incurred in service.  38 C.F.R. § 
3.303(d).

In this case, the Veteran contends that he has an acquired 
psychiatric disorder that is related to his military service.      

However, the record presents no basis for service connection for 
any acquired psychiatric disorder in this case.  The service 
medical records are negative for findings or diagnoses of any 
such disorder.  In December 1968, the Veteran was seen for 
complaints of a nervous stomach, but no psychiatric disorder was 
diagnosed.  The Veteran denied a history of depression or 
excessive worry, frequent trouble sleeping, and nervous trouble 
of any sort on March 1970 separation examination, and he was 
psychiatrically normal on examination.

Post service, on July 1996 outpatient evaluation by R. V., M.D., 
the Veteran complained of chronic anxiety.  However, there was no 
history or medical opinion linking any such complaint to military 
service or any incident thereof.  When seen for follow up in 
August 1996, S. G., M.D., noted a several-year history of chronic 
anxiety and sleep disturbance, a similar medical visit 10 years 
ago (which the Board notes would be over 16 years post service), 
and a recent history of some increased family stress.  The 
impression in August 1996 was chronic anxiety that may have a 
component of depression; in June 1998, J. D., M.D., noted a 
history of chronic anxiety with panic features; and in February 
2002, Dr. S. G. noted problems controlling anger and mood swings, 
and assessed stress-related symptoms, but none of these records 
contained a history or medical opinion linking any such 
disability to military service or any incident thereof.  When 
seen for a relapse of a chronic stress reaction in August 2003, 
Dr. S. G. noted the veteran' history of increasing stress due to 
a recent divorce and raising grandchildren.  When seen again in 
September 2004, Dr. S. G. noted that the Veteran was having a lot 
of stress due to helping raise his grandchildren.  

On February 2010 VA examination, the Veteran's complaints 
included anxiety and sleep disturbance, and he reported worries 
about his job and family.  He stated that he was a guardian for 
his 16-year-old grandson who resided with him and had psychiatric 
problems, and that providing care was very stressful at times.  
The Veteran gave a history of having first obtained treatment for 
problems with anxiety from family physician Dr. S. G. in the mid-
1980s, and of leaving a job as a factory and warehouse worker in 
2004 due to stress.  After examination, the diagnoses included 
anxiety disorder, and the examiner related the veteran's problems 
with anxiety and stress to caring for his grandson and other 
issues involving his family.  

In a July 2010 supplemental statement, the February VA examiner 
stated that he had reviewed the claims folder including the 
service medical records, and opined that the diagnosis of anxiety 
disorder was primarily related to the veteran's employment, as 
well as to his family (a great deal of stress from caring for his 
grandson with psychiatric problems).  With respect to the 
veteran's December 1968 inservice complaint of a nervous stomach, 
the VA doctor noted that he had also had this problem in civilian 
life, and was not aware of anything about which he was nervous.  
As a result, the examiner opined that the anxiety disorder was 
not caused by or a result of the veteran's military service, but 
rather was based upon his current life circumstances.              

The aforementioned evidence reveals that the first possible 
demonstration of the appellant's anxiety disorder was the anxiety 
and sleep disturbance for which Dr. S. G. stated in August 1996 
he sought treatment 10 years ago, which the Board notes would be 
in 1986, over 16 years post service, and that the competent and 
persuasive evidence establishes no nexus between such disorder 
and his military service or any incident thereof.  The competent 
medical opinions of record, the February and July 2010 VA 
opinions, establish that the anxiety disorder had its onset many 
years post-service, was related to the veteran's life 
circumstances involving his employment and family, and was not 
related to his inservice nervous stomach complaints.  The Board 
accords great probative value to those well-reasoned VA medical 
opinions, inasmuch as they were based on the doctor's thorough 
review of the veteran's claims folder and his military, medical, 
and post-service history, and current examination of the Veteran, 
and the Veteran has submitted no medical opinion to the contrary.  
In the absence of competent and persuasive (medical) evidence 
establishing a nexus between the anxiety disorder first 
manifested many years post service and the appellant's military 
service or any incident thereof, the Board finds no basis upon 
which to grant service connection for an acquired psychiatric 
disorder other than PTSD.  

The Board is also required to render a finding with respect to 
the competency and credibility of the lay evidence of record.  
See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  
Competent, credible lay evidence could be, in and of itself, 
sufficient to establish an elemental fact necessary to support a 
finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 
1372, 1376 (2007).  As a fact finder, the Board is obligated to 
determine whether lay evidence is credible in and of itself.  The 
Board cannot determine that lay evidence lacks credibility solely 
because it is unaccompanied by contemporaneous medical evidence, 
but it may consider a lack of contemporaneous medical evidence as 
one factor in determining the credibility of lay evidence.  
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 
2006).  Credibility is a factual determination going to the 
probative value of the evidence, to be made after the evidence 
has been admitted or deemed competent.  Cartwright v. Derwinski, 
2 Vet. App. 24 (1991).  Board determinations with respect to the 
weight and credibility of evidence are factual determinations 
going to the probative value of the evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).

In addition to the medical evidence, the Board has considered the 
appellant's assertions; however, such do not provide any basis 
for allowance of the claim.  While the appellant may believe that 
he has an anxiety disorder that is related to his military 
service, there is no medical support for such contention.  The 
Board emphasizes that the appellant is competent to offer 
evidence as to facts within his personal knowledge, such as his 
own mental symptoms.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  
As a layman without the appropriate medical training or 
expertise, the appellant is not competent to render a medical 
opinion on such medical matters.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on matters 
requiring medical knowledge); Layno, 6 Vet. App. at 469-70.  

In this case, the Board finds that the veteran's statements 
regarding any inservice onset of his anxiety disorder are not 
credible.  As noted above, the service medical records are 
negative for findings or diagnoses of any acquired psychiatric 
disorder, and the Veteran specifically denied a history of 
depression or excessive worry, frequent trouble sleeping, and 
nervous trouble of any sort on March 1970 separation examination.  
The July 2010 VA physician noted that the Veteran had also had 
the nervous stomach problem of which he complained in service in 
December 1968 in civilian life, and that he was not aware of 
anything about which he was nervous.  When the Veteran first 
complained of anxiety in 1986, over 16 years post service, there 
was no history or medical opinion relating such disability to 
military service or any incident thereof, and several subsequent 
medical records from 1996 to 2010 showing continuing treatment 
and evaluation for stress, anxiety, and depression were similarly 
negative for any history or medical opinion relating any such 
disability to military service or any incident thereof.  Rather, 
the veteran's contemporaneous history recorded therein shows that 
those symptoms were related to his life circumstances involving 
his employment and family.  In his original post-service May 2005 
claim for VA disability compensation, the Veteran claimed no 
acquired psychiatric disorder other than PTSD.  In his July 2007 
Substantive Appeal, the Veteran claimed treatment for depression 
and a panic disorder, but he did not relate those disabilities to 
military service or any incident thereof.

Given the contradictory contemporaneous medical evidence and the 
appellant's claims history, the Board, as fact finder with 
authority to place probative weight on certain aspects of the 
record that it finds persuasive, finds that the Veteran is not 
credible to the extent that he claims an inservice onset of any 
acquired psychiatric disorder other than PTSD.  Caluza v. Brown, 
7 Vet. App. 498, 510-11 (credibility can be generally evaluated 
by a showing of interest, bias, or inconsistent statements, and 
the demeanor of the witness, facial plausibility of the 
testimony, and the consistency of witness testimony).   

Under these circumstances, the Board concludes that service 
connection for an acquired psychiatric disorder other than PTSD 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49,  53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder other 
than PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


